698 So.2d 787 (1997)
STAGE DOOR DEVELOPMENT, INC.
v.
BROADCAST MUSIC, INC.
2960378.
Court of Civil Appeals of Alabama.
May 23, 1997.
No brief filed for Appellant.
Britt Batson of Parnell, Crum & Anderson, P.A., Montgomery, for Appellee.
CRAWLEY, Judge.
Stage Door Development, Inc., is a closely held corporation with one stockholder, Jack Mizell. Mizell, who is not licensed to practice law, requested this court to allow him to represent Stage Door on appeal. This court denied that request. Nevertheless, Mizell filed a brief on behalf of Stage Door.
One who is not an attorney may not appear as an advocate on behalf of a corporation, even one he wholly owns, without engaging in the unauthorized practice of law. Ala.Code 1975, § 34-3-6(b)(1). See Brown v. Parnell, 386 So.2d 1137 (Ala.1980).
Having received, in essence, no brief from the appellant, we dismiss the appeal. See Rule 2, Ala. R.App. P. We note that, had we reached the merits of this case, we would have affirmed the judgment of the trial court.
APPEAL DISMISSED.
YATES, MONROE, and THOMPSON, JJ., concur.
ROBERTSON, P.J., dissents.
ROBERTSON, Presiding Judge, dissenting.
On the authority of A-OK Constr. Co. v. Castle Constr. Co., 594 So.2d 53 (Ala.1992), and Triple J Cattle, Inc. v. Chambers, 621 So.2d 1221 n. 1 (Ala.1993), I would suspend the rules regarding dismissals and address the merits of this case. I agree, however, that the judgment of the trial court is due to be affirmed.